DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered.

Status of Claims
This action is in reply to the response filed on September 8, 2021.
Claims 1, 2, 11, 12-18, and 20 have been amended and are hereby entered.
Claims 21-22 have been added.
Claims 5 and 17 have been canceled.
Claims 1-4, 6-16, and 18-22 are currently pending and have been examined. 
This action is made Non-Final.
The examiner would like to note that this application is now being handled by examiner John Preston.

 
Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the additional limitation “that the future expected transfer is associated with a date and wherein the notification is provided in response to determining that a date of the future expected transfer is within a defined proximity of 
Applicant argued that claim 13 is directed to a method for improving the account management technology used by a consumer to monitor electronic transfers because it recites a series of acts 
Applicant argued that the prior art did not teach or suggest the plurality of steps in the claims that involve storing identifying and evaluating one or more candidate rules.  Examiner disagrees.  The Maheshwari reference (pgh 34-40) teaches a method wherein an account is monitored.  Historical transaction information is collected from the monitoring process, and the collected historical transaction information is analyzed and evaluated to identify trends and patterns which are analogous to the candidate rules of Applicant’s claimed invention.  For this reason, the prior art in Maheshwari makes obvious the storing, identifying, and evaluation of one or more candidate rules.  Therefore, Examiner finds Applicant’s argument non-persuasive.    
Applicant argued that the prior art did not teach or suggest storing a set of candidate rules defining payment cycles.  Examiner disagrees.  Maheshwari teaches the storing of data, which makes obvious storing a set of candidate rules defining payment cycles (Maheshwari:  pgh 34).  Contrary to Applicant’s argument, the type of data being stored does not further limit the function of storing data.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest identifying, based on the first reference transfer, an expected set of transfers for that candidate rule; identifying one of the candidate rules as a closest rule for the actual set of transfers by: evaluating each of the plurality of candidate rules by determining a distance metric between transfers in the expected set of transfers for that one of the candidate rules and transfers in the actual set of transfers; and selecting one of the candidate rules as the closest rule based on the distance metrics: identify a future expected transfer based on the identified one of the candidate rules.  Examiner disagrees.  The Maheshwari reference makes obvious the limitations of identifying, based on the first reference transfer, an expected set of transfers for that candidate rule; identifying one of the candidate rules as a closest rule for the actual set of transfers by: evaluating each of the plurality of candidate rules by determining a 
Applicant argued that all of the steps of the process involving the monitoring of user account activities of a customer for whom an analysis is being performed is not taught or suggested by the prior art.  Examiner disagrees.  As explained above, the Maheshwari reference discloses a process that monitors the activities within a user account and analyzes the account for the purpose of predicting future transactions and balances.  Although the Maheshwari reference does not use the term “candidate rules”, the prior art in Maheshwari makes obvious the candidate rules in Applicant’s claimed invention.  Therefore, Examiner finds Applicant’s argument non-persuasive.   


Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  the limitation “in response to determining a date…” should read “in response to determining that the date…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, and 20 (as well as dependent claims due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The term “in response to determining…” is vague and indefinite.  One person of ordinary skill in the art might not come to the same conclusion as a second person of ordinary skill in the art as to what constitutes “in response to determining…” when there is no previous determining step. One person of ordinary skill in the art might come to the conclusion that the determining step was performed in a previous step in the claimed invention while a second person of ordinary skill may come to the conclusion that the determination step was performed outside of the scope of the claimed invention.  For the purposes of examination, the Examiner interpreted “in response to determining…” to mean that the determining step was performed outside of the scope of the claimed invention.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-4, 6-16, and 18-22 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 13 and product Claim 20.  Claim 1 recites the following limitations:
A computing system comprising: a communications module; a processor coupled to the communications module; and a memory storing processor-executable instructions which, when executed, cause the processor to: store a set of candidate rules, the set of candidate rules defining payment cycles; identify, from a transaction history for an account, an actual set of transfers made to a first recipient; identify a first reference transfer from the actual set of transfers; for each of at least a plurality of candidate rules in the set of candidate rules, identify, based on the first reference transfer, an expected set of transfers for that candidate rule; identify one of the candidate rules as a closest rule for the actual set of transfers by: evaluating each of the plurality of candidate rules by determining a distance metric between transfers in the expected set of transfers for that one of the candidate rules and transfers in the actual set of transfers; and selecting one of the candidate rules as the closest rule based on the distance metrics; identify a future expected transfer based on the identified one of the candidate rules, the future expected transfer being associated with a date; and in response to determining that a date of the future expected transfer is within a defined proximity of a current date, provide a notification to a client device associated with an account of the future expected transfer.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations to store a set of candidate rules, the set of candidate rules defining payment cycles; identify, from a transaction history for an Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The communications module, processor coupled to the communications module, and memory storing processor-executable instructions in Claim 1 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 13 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a communications module; a processor coupled to the communications module; and memory storing processor-executable instructions.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 13, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claims 1, 13, and 20 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-4, 6-16, and 18-22 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari (US 20180060843 A1) in view of Tumulty (US 20200090261 A1).   
Regarding claims 1, 13, and 20:
Maheshwari teaches:
a communications module;(“communication over a network 160” [0017]; Fig. 1 (160))
 a processor coupled to the communications module; and a memory storing processor-executable instructions which, when executed, cause the processor to
store a set of candidate rules, the set of candidate rules defining payment cycles; (“Account information also may include rules” [0029]; [0033]; “location, time, date of various transactions conducted by the user 105 may be detected and stored.” [0036]; [0047-8])
identify, from a transaction history for an account, an actual set of transfers made to a first recipient; (Maheshwari:  pgh 34.  Maheshwari discloses tracking account transactions from a user account, which teaches identifying an actual set of transfers made to a first recipient.)
identify a first reference transfer from the actual set of transfers; for each of at least a plurality of candidate rules in the set of candidate rules, identify, based on the first reference transfer, an expected set of transfers for that candidate rule; (Maheshwari:  pgh 38.  Maheshwari discloses a payment provider server that stores and analyzes historical account balance information to determine account balance trends)
identify one of the candidate rules as a closest rule for the actual set of transfers by: evaluating each of the plurality of candidate rules by determining a distance metric between transfers in the expected set of transfers for that one of the candidate rules and transfers in the actual set of transfers; and selecting one of the candidate rules as the closest rule based on the distance metrics; identify a future expected transfer based on the identified one of the candidate rules, the future expected transfer being associated with a date; and (Maheshwari:  pgh 38-40.  Maheshwari discloses analyzing historical account information to determine patterns defined by a set of rules.  The rules that define the patterns are used to predict expected account overdrafts caused by a future expected transfer.)
Maheshwari does not teach, however, Tumulty teaches:  
in response to determining that a date of the future expected transfer is within a defined proximity of a current date, provide a notification to a client device associated with an account of the future expected transfer.  (Tumulty:  pgh 5)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Maheshwari to include the teachings of Tumulty because “it would be desirable to anticipate and prevent account overdrafts without the need to pay exorbitant fees to the financial institution” (see Tumulty:  pgh 2-3).


	Regarding claims 2 and 14:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claims 1 and 13, respectively.  
Maheshwari further teaches:
wherein the processor is further caused to: identify a second reference transfer from the actual set of transfers, the second reference transfer different from the first reference transfer; and for each of at least a plurality of candidate rules in the set of candidate rules, identify, based on the second reference transfer, an alternate expected set of transfers for that candidate rule, wherein identifying one of the candidate rules as the closest rules for the set of transfers further includes evaluating each of the plurality of candidate rules by determining a further distance metric between transfers in the alternate expected set of transfers for that one of the candidate rules and transfers in the actual set of transfers, and wherein the selection of one of the candidate rules as the closest rule is based on the further distance metrics.  (Maheshwari:  pgh 34-40)
	
Regarding claims 3 and 15:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claims 1 and 13, respectively.  
Maheshwari further teaches:
wherein each of the transfers in the actual set of transfers is associated with an actual date and wherein each of the transfers in the expected sets of transfers is associated with an expected date and wherein the distance metric is based on a comparison of actual dates and expected dates.  (Maheshwari:  pgh 55-60)

Regarding claims 4 and 16:

Maheshwari further teaches:
wherein the distance metric for a candidate rule is determined as an average of a difference between respective dates in the actual set of transfers and the expected set of transfers for that candidate rule.  (Maheshwari:  pgh 56)

Regarding claims 6 and 18:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claims 1 and 13, respectively.  
Maheshwari further teaches:
wherein each of the transfers in the actual set of transfers is associated with a value and wherein the distance metrics are determined based on the value.  (Maheshwari:  pgh 56)

Regarding claims 7 and 19:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claims 1 and 13, respectively.  
Maheshwari further teaches:
wherein each of the transfers in the actual set of transfers is associated with an actual value and wherein each of the transfers in the expected sets of transfers is associated with an expected value and wherein the distance metric is based on a comparison of actual values and expected values.  (Maheshwari:  pgh 34-40)

Regarding claims 8 and 21:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claims 1 and 13, respectively.  
Maheshwari further teaches:
wherein identifying the future expected transfer comprises identifying a value associated with the future expected transfer and wherein the notification identifies the value.  (Maheshwari:  pgh 39-45)

Regarding claims 9 and 22:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claims 1 and 13, respectively.  
Tumulty further teaches:
wherein the candidate rules include one or more of following rules: transfers are due monthly; transfers are due weekly; transfers are due yearly; transfers are due monthly but any transfer falling due on a weekend will, instead, be due a next weekday; transfers are due weekly but any transfer falling due on a weekend will, instead, be due on a next weekday; transfers are due yearly but any transfer falling due on a weekend will, instead, be due on a next weekday; transfers are due monthly but any transfer falling due on a weekend or a holiday will, instead, be due a next weekday;  46transfers are due weekly but any transfer falling due on a weekend or a holiday will, instead, be due on a next weekday; and transfers are due yearly but any transfer falling due on a weekend or a holiday will, instead, be due on a next weekday.  (Tumulty:  pgh 38-42)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Maheshwari to include the teachings of Tumulty because “it would be desirable to anticipate and prevent account overdrafts without the need to pay exorbitant fees to the financial institution” (see Tumulty:  pgh 2-3).

  
Regarding claim 10:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claim 1.  
Tumulty further teaches:
wherein the notification indicates a projected future balance.  (Tumulty:  pgh 36)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Maheshwari to include the teachings of Tumulty because “it would be desirable to anticipate and prevent account overdrafts without the need to pay exorbitant fees to the financial institution” (see Tumulty:  pgh 2-3).

Regarding claim 11:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claim 1.  
Maheshwari further teaches:
wherein the processor is further caused to: send a message to the client device requesting confirmation of the identified candidate rule or the future expected transfer.  (Maheshwari:  pgh 34-40)

Regarding claim 12:
The combination of Maheshwari and Tumulty, as shown in the rejection above, discloses the limitations of claim 1.  
Maheshwari further teaches:
wherein the processor is further caused to: after a predetermined period of time has elapsed following the identification of one of the candidate rules, re-identify one of the candidate rules as the closest rule for the actual set of transfers by evaluating each candidate rule based on recent transfers, the recent transfers including at least some transfers occurring after a previous identification of one of the candidate rules.  (Maheshwari:  pgh 34-40)


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Kade (US 2020/0286164 A1) discloses a system and method for expected transfer monitoring and notification

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
January 25, 2022


	/Mike Anderson/                 Supervisory Patent Examiner, Art Unit 3698